Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27,1994, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, an administrative aide, was discharged from her employment after numerous incidents of insubordination and disruptive behavior. The record reveals that despite receiving several warnings as well as a short suspension, claimant continued to make derogatory remarks about her supervisor and to question her authority. In view of this, we find that substantial evidence supports the Board’s decision that claimant was terminated for misconduct.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.